Title: From George Washington to Blair McClenachan and Robert Morris, 20 June 1780
From: Washington, George
To: McClenachan, Blair,Morris, Robert



Gentn
Head Qrs at Spring-field 20th June 1780.

I am honored with your favor of the 3d and have received—in good order—the pipe of Spirits you were pleased to present me with. for both permit me to offer my grateful thanks, and to assure you that, the value of the latter was greatly enhanced by the flattering sentiments contained in the former.
In a struggle like ours—perplexed with embarrassments—if it should be my fortune to conduct the Military helm in such a manner as to merit the approbation of good men and my suffering fellow Citizens it will be the primary happiness of my life because it is the first & great object of my wishes.
To you Gentn I shall commit the charge of making a tender of my respects & thanks to the rest of the owners. with much esteem & personal regard I have the honor to be Gentn yr most obedt & oblig’d

Go: Washington

